DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 12/10/2021
The Amendments correct the previous informalities, and therefore the corresponding objections and 112 rejections are withdrawn.
The Amendments, along with the claims being allowed, render the previous 112(f) statement moot.
The Amendments do not significantly change the scope of the claims, and therefore the claims remain allowable over prior art for the reasons set forth in the previous Office Action.
 Election/Restrictions
Claim 19 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-28, 30-31, and 35-36, previously withdrawn from consideration as a result of the Species Restriction, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, none of the art discloses at least the limitation of “a portion at which the horizontal part and the vertical part meet is rotatably coupled to the case about a horizontal shaft” in the context of the claim.
Kim et al (US 9004099), Chen et al (US 8757199), Park (US 20110076171, cited by applicant), and Park (KR 20120072248, cited by applicant) are close prior art but are silent regarding at least the aforementioned limitation. No prior art renders obvious the deficiencies of the above prior art.
	Claims 20-36 are also allowed by virtue of their dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753